Exhibit Effective as of May 1, 2008 RESTATED ARTICLES OF INCORPORATION OF INDIANA COMMUNITY BANCORP ARTICLE 1 Name The name of the Corporation is Indiana Community Bancorp. ARTICLE 2 Purposes and Powers Section 2.01.Purposes.The purposes for which the Corporation is formed are the transaction of any or all lawful business for which corporations may be incorporated under the Indiana Business Corporation Law, as the same may, from time to time, be amended (the “Act”). Section 2.02.Powers.The Corporation shall have the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, all the powers specifically enumerated in the Act. ARTICLE 3 Term of Existence The period during which the Corporation shall continue is perpetual. ARTICLE 4 Registered Office and Resident Agent The street address of the registered office of the Corporation is: 222 West
